TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00480-CV



    Brandon Byrd, Individually and On Behalf of Others Similarly Situated, Appellant

                                                 v.

    Farmers Texas County Mutual Insurance Company, Farmers Insurance Exchange
              and Mid Century Insurance Company of Texas, Appellees



      FROM THE 53RD JUDICIAL DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-GN-03-001145, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Brandon Byrd, Individually and on Behalf of Others Similarly Situated no

longer wishes to pursue his appeal and has filed a motion to dismiss. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: October 12, 2007